1

2

3

4

5

6
                                       UNITED STATES DISTRICT COURT
7
                                  CENTRAL DISTRICT OF CALIFORNIA
8

9
     CHERYL OLSEN,                                )   Case No. CV 18-2679 FMO (PLAx)
10                                                )
                          Plaintiff,              )
11                                                )   ORDER DISMISSING ACTION
                   v.                             )
12                                                )
     CALIFORNIA BUSINESS BUREAU,                  )
13   INC., et al.,                                )
                                                  )
14                        Defendants.             )
                                                  )
15                                                )
16          The complaint in the above-captioned case contains individual and class allegations. The
17   court is informed that the parties have settled plaintiff’s individual claims with prejudice, and that
18   the class claims will be dismissed without prejudice. (See Dkt. 69, Notice of Settlement).
19          Having reviewed the case file and determined that no prejudice to the putative class will
20   result from the dismissal, IT IS ORDERED that the above-captioned action is hereby dismissed
21   with prejudice as to plaintiff and without prejudice as to the putative class. The dismissal shall be
22   without costs (except as provided in any agreement between the parties) and plaintiff shall retain
23   the right, in her individual capacity, upon good cause shown within 45 days from the filing date
24   of this Order, to re-open the action if settlement is not consummated. The court retains full
25   jurisdiction over this action and this Order shall not prejudice any party to this action.
26   Dated this 22nd day of April, 2019.                                    /s/
                                                                     Fernando M. Olguin
27                                                              United States District Judge
28
